Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2019 and 10/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR20030096797).
	As to independent claim 1, Kim teaches a field device (1) comprising: process communication circuitry (80) configured to communicate in accordance with a process communication protocol; a controller (30) coupled to the process communication circuitry (80), the controller including timing circuitry (20) and being configured to generate periodic time signals (real time clock data) during an operational period of the field device (1) and store (40) an indication of operational time based on the periodic time signals in non-volatile memory; and wherein the controller (30) is configured to employ the process communication circuitry (80) to provide an indication of operational 
As to claim 2/1, Kim teaches wherein the indication of the periodic time signal (real time clock data) enables the remote device (remote site) to calculate an amount of non-operational time for the field device (1) (see paragraph [48,50]).  
As to claim 3/2, Kim teaches wherein the controller (30) is further configured to, receive an indication of the non-operational time and provide a local output indicative of the non- operational time (see paragraph [48]).  
As to claim 4/3, Kim teaches wherein the controller (30) is further configured to compare the duration of non-operational time to a threshold value, and, based on the comparison, generate the action signals for a local output (See paragraph [0042).  
As to claim 5/1, Kim teaches wherein the field device (1) comprises a flowmeter (2A) configured to monitor a flow of process fluid as shown in figure 3.  
As to claim 6/1, Kim teaches wherein the field device (1) is coupled to a non-reliable source of electricity (see paragraph [32, 36].  
As to claim 9/1,  Kim teaches and further including a process variable sensor (see paragraph [35-36]) operably coupled to the controller (30) and configured to provide an indication of a process variable (flow rate) as shown in figure 2, (see paragraph [35, 36, 48]).  
As to independent claim 10, Kim teaches a flowmeter (2A), comprising: a power module (50) configured to receive energy from a non-reliable source of power and provide electrical power to components of the flowmeter (2A); a sensor (see paragraph [35-36]) configured to provide a signal indicative of a flow of process fluid; a 
As to claim 11/10, Kim teaches comprising process communication circuitry (80) operably coupled to the controller (30), wherein the process communication circuitry (80) is employed by the controller to communicate the indication of operating time (cumulative operating time data) to the remote device using a process communication protocol as shown in figures 1 and  2, and (see paragraph [44]).  
As to claim 12/10, Kim teaches comprising: a data store (40) comprising non-volatile memory configured to receive and store the time counter signals from the time counter within the non-volatile memory as shown in figure 1, (see paragraph [40]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim (KR20030096797) as applied in claims 6  and 10 above, and further in view of Madsen (US PG Pub 2016/0025536).
As to claim 7/6 and 14/10, Kim teaches the claimed limitation as discussed above except wherein the non-reliable source of electricity is an energy harvester.  
However Madsen teaches wherein the non-reliable source of electricity is an energy harvester (see claim 4), for the advantageous benefit of providing a system for monitoring resource flow(s) at a number of devices, which system is less expensive and complicated than the prior systems that apply traditional monitoring technologies.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kim by using the non-reliable source of electricity is an energy harvester, as taught by Madsen, to provide a system for monitoring resource flow(s) at a number of devices, which system is less expensive and complicated than the prior systems that apply traditional monitoring technologies.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim (KR20030096797) and Madsen (US PG Pub 2016/0025536) as applied in claims 7  and 15 above, and further in view of The’ (US PG Pub 2016/0099570).
As to claim 8/7 and 15/14, Kim in view of Madsen teaches the claimed limitation as discussed above except wherein the energy harvester is a thermoelectric energy harvester.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kim in view of Madsen by using the energy harvester is a thermoelectric energy harvester, as taught by The’, to provide a power supply in remote locations.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim (KR20030096797) and Madsen (US PG Pub 2016/0025536) as applied in claim 10 above, and further in view of Herzl (3,946,608).
As to claim 13/10, Kim teaches the claimed limitation as discussed above except wherein the flowmeter is a vortex flowmeter, and wherein the sensor comprises a piezoelectric cell.  
However Herzl teaches the flowmeter is a vortex flowmeter (see title), and wherein the sensor comprises a piezoelectric cell (claim 6) as shown in figures 1 and 2, for the advantageous benefit of providing a low-cost and reliable vortex type flowmeter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kim by using a vortex flowmeter, and wherein the sensor comprises a piezoelectric cell, as taught by The’, to provide a low-cost and reliable vortex type flowmeter.


(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim (KR20030096797) in view of Madsen (US PG Pub 2016/0025536) and Higuchi (JP09005127).
As to independent claim 16, Kim teaches a method of monitoring flow using a flowmeter (2A), the method comprising: querying, at real-time ti, the flowmeter (2A) to provide an indication of its operational time (Opt,) using process communication (80); querying, at real-time t2, the flowmeter (2A)to provide an indication of its operational time (Opt) using process communication (80); calculating an elapsed real-time; calculating a difference in operational time (cumulative operational time); and providing an output indicative of the amount of non-operational time (cumulative stop time) as shown in figure1 and (see paragraph [35, 36, 40, 44, 48, 49]).  
However Kim teaches the claimed limitation as discussed above except energy harvester and comparing the elapsed real-time to the difference in operational time to determine an amount of non-operational time.
Madsen teaches energy harvester (see claim 4), for the advantageous benefit of providing a system for monitoring resource flow(s) at a number of devices, which system is less expensive and complicated than the prior systems that apply traditional monitoring technologies.
Higuchi teaches comparing the elapsed real-time to the difference in operational time to determine an amount of non-operational time (see paragraph [0042-0043]), for the advantageous benefit of providing a metered value during a power failure is estimated with high reliability by a method wherein the electrified time in which a power supply is turned on is recorded and the recorded electrified time is read out in the inspection of a meter in a metering operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kim by using energy harvester and comparing the elapsed real-time to the difference in operational time to determine an amount of non-operational time, as taught by Madsen and Higuchi, to provide a system for monitoring resource flow(s) at a number of devices, which system is less expensive and complicated than the prior systems that apply traditional monitoring technologies and a metered value during a power failure is estimated with high reliability by a method wherein the electrified time in which a power supply is turned on is recorded and the recorded electrified time is read out in the inspection of a meter in a metering operation.
As to claim 17/16, Kim teaches wherein the amount of non-operational time (cumulative stop time) is zero and the output is a certification of continuous operation (see paragraph [48]).  
As to claim 18/16, Kim teaches wherein the amount of non-operational time (cumulative stop time) is greater than zero but less than a threshold, and wherein the output includes an estimation of flow total during the non-operational time (see paragraph [44, 48]).  
As to claim 19/18, Kim teaches wherein the estimation of flow is based on an average of a flow rate at real-time ti and real-time t2 and the amount of non-operational time (see paragraph [44, 48]).  
As to claim 20/16, Kim teaches comprising causing the flowmeter (2A) to provide a local indication of non-operational time (see paragraph [39, 46-47]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	February 16, 2021